J-S62012-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTOINE SAUNDERS                           :
                                               :
                       Appellant               :   No. 34 EDA 2018

                Appeal from the PCRA Order December 12, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-1000272-1994


BEFORE: LAZARUS, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY LAZARUS, J.:                      FILED NOVEMBER 02, 2018

        Antoine Saunders appeals from the order, entered in the Court of

Common Pleas of Philadelphia County, dismissing his petition filed pursuant

to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. After

our review, we affirm.

        On March 13, 1996, Saunders entered a guilty plea to first-degree

murder,1 and the court sentenced him to life imprisonment. On September 9,

2016, Saunders filed his first PCRA petition.         The PCRA court appointed

counsel for Saunders, who filed a Turner/Finley2 no-merit letter. The court

filed a notice of intent to dismiss pursuant to Pa.R.Crim.P. 907, and on October

12, 2017, Saunders filed a response. On December 12, 2017, the PCRA court

____________________________________________


1   18 Pa.C.S.A. § 2505(a).

2Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
J-S62012-18


dismissed Saunders’ petition as untimely. Saunders filed a pro se appeal, and,

on May 4, 2018, this Court remanded the case for disposition of counsel’s

motion to withdraw.     On May 16, 2018, the PCRA court granted counsel’s

petition to withdraw.

      Saunders raises eight issues on appeal.       We have adopted the trial

court’s paraphrased recitation of the issues for the sake of clarity:

      1. [Section 9711 of the Sentencing Code] is unconstitutionally
      overbroad.

       2. The trial court abused its discretion when it presumed that it
      had the authorization to find Appellant guilty of first-degree
      murder.

      3. The Commonwealth committed prosecutorial misconduct when
      they impermissibly brought bills of information against Appellant,
      charging him with first-degree murder, third-degree murder and
      voluntary manslaughter.

      4. Trial counsel was ineffective for advising Appellant to enter into
      a guilty plea to an open charge of first-degree murder.

      5. Whether a conviction that rests on the abuse of trial court
      discretion,  judicial   misconduct,    deliberate   prosecutorial
      misconduct and ineffective assistance of counsel are time -barred
      under 42 Pa.C.S. § 9545(b)(1)(i-iii).

      6. Whether the trial court abused its discretion when it failed to
      adequately inform Appellant of his right to a jury trial.

      7. Whether Appellant’s guilty plea was involuntary.

      8. Whether his sentence of life imprisonment is constitutional.

PCRA Court Opinion, 4/18/18, at 2.

      Before addressing the merits of Saunders’ claims, this Court must

examine whether we have jurisdiction to entertain the underlying PCRA

petition. See Commonwealth v. Fahy, 737 A.2d 214, 223 (Pa. 1999). “Our

                                      -2-
J-S62012-18


standard of review of a PCRA court’s dismissal of a PCRA petition is limited to

examining whether the PCRA court’s determination is supported by the

evidence of record and free of legal error.” Commonwealth v. Wilson, 824
A.2d 331, 333 (Pa. Super. 2003) (en banc) (citation omitted).

      A PCRA petition must be filed within one year of the date that the

judgment of sentence becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment

of sentence “becomes final at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.” 42 Pa.C.S.A. § 9545(b)(3).

      Here, Saunders’ judgment of sentence became final on April 17, 1996,

when the time allowed for direct appeal had expired.       See 42 Pa.C.S.A. §

9545(b)(3); Pa.R.A.P. 903(a). Thus, Saunders had one year, until April 17,

1997, to file any and all PCRA petitions. The instant petition, filed on

September 9, 2016, is manifestly untimely and cannot be reviewed unless

Saunders invokes an exception to the PCRA time bar. See 42 Pa.C.S.A. §

9545(b)(1)(i-iii). Saunders’ petition is untimely and he failed to plead or prove

any exception; therefore, his petition was properly denied.     Accordingly, the

PCRA court lacked jurisdiction to consider his petition. See Fahy, 737 A.2d

at 223. Having discerned no error of law, we affirm the order below. See

Wilson, 824 A.2d at 333.

      Order affirmed.




                                      -3-
J-S62012-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/2/18




                          -4-